DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 12/14/2020, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/816153, filed 11/17/2017, now US Patent 10,896,206, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 2/12/2021, is attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,896,206
Instant Application
Claim 1,
 A method comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; 
storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline, 
wherein determining that the client device is offline indicates that a connection to the server is unavailable, or that a connection speed or quality of a connection to the server is below an online session threshold, and wherein determining that the client device is not offline indicates that the client device is connected to the server; 
in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes: 
determining that the stored field default mappings include a data object field identifier for a field of the first data object; 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the data object to be the default value; 

and creating the instance of the second data object in response to the received request, wherein creating the instance of the second data object includes: retrieving, from the server, a default value for a field of the second data object, wherein the default value for the field of the second data object is identified and received from the server while the client device is online; 
and setting a field value of the field in the instance of the second data object to be the default value.

Claim 2,
The method of claim 1, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value.







Claim 3,
The method of claim 2, further comprising: receiving a request to save 


Claim 4,
The method of claim 3, further comprising presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the data object is received from the user interface.

Claim 5,
The method of claim 4, further comprising: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the data object instance comprises storing the changed value as the field value.

Claim 6,
The method of claim 5, further comprising: storing the changed value, as an updated default value, in the first default group mapping, in association with the first default group identifier.

Claim 7,
The method of claim 6, further comprising: determining whether the client device is online; 
and in response to determining that the client device is online: 
sending the data for the instance of the data object, including the changed value, to the server; retrieving the stored default group mappings from the local repository; 

and in response to determining that the client device is not online: receiving a request to save the instance of the second data object; and storing data for the instance of the second data object in the local repository, wherein storing data for the instance of the second data object comprises storing the field value for the field in the instance of the second data object.

Claim 8,
The method of claim 5, wherein the first default group identifier is mapped, in the field default mappings, to multiple fields of multiple data objects, and wherein the multiple data objects include the first data object.

Claim 9,
The method of claim 8, wherein the multiple data objects include a third data object, the method further comprising: receiving a request to create an instance of the third data object; creating an instance of the third data object; determining that the stored field default mappings include a data object field identifier for a second field of the third data object; retrieving, from the local repository and in the first default group mapping, the changed value as a third default value for the second field; and setting a field value of the second field in the instance of the third data object to be the third default value.
Claim 1,
A method comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; 
storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline; 









in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes: 
determining that the stored field default mappings include a data object field identifier for a field of the first data object; 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the first data object to be the default value.


















Claim 2,
The method of claim 1, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value, 
and wherein determining that the client device is offline indicates that a connection to the server is unavailable, or that a connection speed or quality of a connection to the server is below an online session threshold.

Claim 3,
The method of claim 2, further comprising: receiving a request to save the instance of the first data object; and 


Claim 4,
The method of claim 3, further comprising presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the first data object is received from the user interface.

Claim 5,
The method of claim 4, further comprising: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the first data object instance comprises storing the changed value as the field value.

Claim 6,
The method of claim 5, further comprising: storing the changed value, as an updated default value, in the first default group mapping, in association with the first default group identifier.

Claim 7,
The method of claim 6, further comprising: in response to determining that the client device is not offline: 


sending the data for the instance of the first data object, including the changed value, to the server; retrieving the stored default group mappings from the local repository; 

and wherein determining that the client device is not offline indicates that the client device is connected to the server.







Claim 18
The method of claim 5, wherein the first default group identifier is mapped, in the field default mappings, to multiple fields of multiple data objects, and wherein the multiple data objects include the first data object.

Claim 9,
The method of claim 8, wherein the multiple data objects include a second data object, the method further comprising: receiving a request to create an instance of the second data object; creating an instance of the second data object; determining that the stored field default mappings include a data object field identifier for a second field of the second data object; retrieving, from the local repository and in the first default group mapping, the changed value as a second default value for the second field; and setting a field value of the second field in the instance of the second data object to be the second default value.

Claim 10,
A system comprising: 

and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default group identifier and a corresponding default value to be used as an initial value for at least one data object field; 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline, 
wherein determining that the client device is offline indicates that a connection to the server is unavailable, or that a connection speed or quality of a connection to the server is below an online session threshold, and wherein determining that the client device is not offline indicates that the client device is connected to the server; 
in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes: 
determining that the stored field default mappings include a data object 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the data object to be the default value; 
and in response to determining that the client device is not offline: receiving a request to create an instance of a second data object; 
and creating the instance of the second data object in response to the received request, wherein creating the instance of the second data object includes: 
retrieving, from the server, a default value for a field of the second data object; and setting a field value of the field in the instance of the second data object to be the default value.

Claim 11,
The system of claim 10, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value.








Claim 12,
The system of claim 11, wherein the operations further comprise: receiving a request to save the instance of the data object; 
and storing data for the instance of the data object in the local repository, wherein storing data for the instance of the data object comprises storing the field value for the field.

Claim 13,
The system of claim 12, wherein the operations further comprise presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the data object is received from the user interface.

Claim 14,
The system of claim 13, wherein the operations further comprise: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the data object instance comprises storing the changed value as the field value.

Claim 15,
The system of claim 14, wherein the operations further comprise storing the changed value, as an updated default value, in the first default group mapping, in association with the first default group identifier.

Claim 10,
A system comprising: 

and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default group identifier and a corresponding default value to be used as an initial value for at least one data object field; 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline; 









in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes: 
determining that the stored field default mappings include a data object 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the first data object to be the default value.















Claim 11,
The system of claim 10, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the first data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the first data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value, 
and wherein determining that the client device is offline indicates that a 


Claim 12,
The system of claim 11, wherein the operations further comprise: receiving a request to save the instance of the first data object; 
and storing data for the instance of the first data object in the local repository, wherein storing data for the instance of the first data object comprises storing the field value for the field.

Claim 13,
The system of claim 12, wherein the operations further comprise presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the first data object is received from the user interface.

Claim 14,
The system of claim 13, wherein the operations further comprise: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the first data object instance comprises storing the changed value as the field value.

Claim 15,
The system of claim 14, wherein the operations further comprise storing the changed value, as an updated default value, in the first default group mapping, in association with the first default group identifier.
Claim 16,
A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default group identifier and a corresponding default value to be used as an initial value for at least one data object field; 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; 
storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline, 
wherein determining that the client device is offline indicates that a connection to the server is unavailable, or that a connection speed or quality of a connection to the server is below an online session threshold, and wherein determining that the client device is not offline indicates that the client device is connected to the server; 
in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes: 
determining that the stored field default mappings include a data object 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the data object to be the default value; 
and in response to determining that the client device is not offline: receiving a request to create an instance of a second data object; 
and creating the instance of the second data object in response to the received request, wherein creating the instance of the second data object includes: 
retrieving, from the server, a default value for a field of the second data object; 
and setting a field value of the field in the instance of the second data object to be the default value.

Claim 17,
The computer program product of claim 16, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value.








Claim 18,
The computer program product of claim 17, wherein the operations further comprise: receiving a request to save the instance of the data object; and storing data for the instance of the data object in the local repository, wherein storing data for the instance of the data object comprises storing the field value for the field.

Claim 19,
The computer program product of claim 18, wherein the operations further comprise presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the data object is received from the user interface.

Claim 20,
The computer program product of claim 19, wherein the operations further comprise: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the data object instance comprises storing the changed value as the field value.
.
Claim 16,
A computer program product encoded on a non-transitory storage medium, the computer program product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: 
receiving, at a client device and from a server, one or more default group mappings, wherein each default group mapping includes a respective default group identifier and a corresponding default value to be used as an initial value for at least one data object field; 
receiving, at the client device and from the server, one or more field default mappings, wherein each field default mapping includes a respective default group identifier and a corresponding data object field identifier; 
storing the default group mappings and the field default mappings in a local repository of the client device; 
determining whether the client device is offline; 









in response to determining that the client device is offline: 
receiving a request, while the client device is offline, to create an instance of a first data object; 
and creating the instance of the first data object in response to the received request, wherein creating the instance of the first data object includes:
 determining that the stored field default mappings include a data object 
retrieving, from the local repository, a default value for the field from the stored default group mappings, wherein the default value was identified and received from the server while the client device was online; 
and setting a field value of the field in the instance of the first data object to be the default value.
















Claim 17,
The computer program product of claim 16, wherein retrieving the default value for the field from the stored default group mappings comprises: identifying a first field default mapping, in the stored field default mappings, that includes the first data object field identifier; 
identifying, in the first field default mapping, a first default group identifier that corresponds to the first data object field identifier; 
identifying a first default group mapping, in the stored default group mappings, that includes the first default group identifier; 
and identifying, in a second entry, the default value, 


Claim 18,
The computer program product of claim 17, wherein the operations further comprise: receiving a request to save the instance of the first data object; and storing data for the instance of the first data object in the local repository, wherein storing data for the instance of the first data object comprises storing the field value for the field.

Claim 19,
The computer program product of claim 18, wherein the operations further comprise presenting the default value in a user interface control of a user interface presented on the client device, and wherein the request to save the instance of the first data object is received from the user interface.

Claim 20,
The computer program product of claim 19, wherein the operations further comprise: receiving an input, for the user interface control, identifying a change to the default value to a changed value; setting the field value to be the changed value; and wherein storing data for the first data object instance comprises storing the changed value as the field value.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deodhar (US Publication 2017/0116552 A1)
Nixon (US Publication 2017/0103103 A1)
Xi (US Patent 9,942,319 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168